

113 S1514 PCS: Saving Coal Jobs Act of 2013
U.S. Senate
2013-09-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 191113th CONGRESS1st SessionS. 1514IN THE SENATE OF THE UNITED STATESSeptember 17, 2013Mr. McConnell introduced the following bill; which was read the first timeSeptember 18, 2013Read the second time and placed on the calendarA BILLTo save coal jobs, and for other purposes.1.Short title; table of contents(a)Short titleThis Act may be cited as the
		  Saving Coal Jobs Act of 2013.(b)Table of contentsThe table of contents of this Act is as follows:Sec. 1. Short title; table of contents.TITLE I—Prohibition on energy taxSec. 101. Prohibition on energy tax.TITLE II—PermitsSec. 201. National pollutant discharge elimination system.Sec. 202. Permits for dredged or fill material.Sec. 203. Impacts of Environmental Protection Agency regulatory activity on employment and economic activity.Sec. 204. Identification of waters protected by the Clean Water Act.Sec. 205. Limitations on authority to modify State water quality standards.Sec. 206. State authority to identify waters within boundaries of the State.IProhibition
		on energy tax101.Prohibition
		on energy tax(a)Findings;
		purposes(1)FindingsCongress
		finds that—(A)on June 25, 2013,
		President Obama issued a Presidential memorandum directing the Administrator of
		the Environmental Protection Agency to issue regulations relating to power
		sector carbon pollution standards for existing coal fired power plants;(B)the issuance of
		that memorandum circumvents Congress and the will of the people of the United
		States;(C)any action to
		control emissions of greenhouse gases from existing coal fired power plants in
		the United States by mandating a national energy tax would devastate major
		sectors of the economy, cost thousands of jobs, and increase energy costs for
		low-income households, small businesses, and seniors on fixed income;(D)joblessness
		increases the likelihood of hospital visits, illnesses, and premature
		deaths;(E)according to
		testimony on June 15, 2011, before the Committee on Environment and Public
		Works of the Senate by Dr. Harvey Brenner of Johns Hopkins University,
		The unemployment rate is well established as a risk factor for elevated
		illness and mortality rates in epidemiological studies performed since the
		early 1980s. In addition to influences on mental disorder, suicide and alcohol
		abuse and alcoholism, unemployment is also an important risk factor in
		cardiovascular disease and overall decreases in life
		expectancy.;(F)according to the
		National Center for Health Statistics, children in poor families were
		four times as likely to be in fair or poor health as children that were not
		poor;(G)any major
		decision that would cost the economy of the United States millions of dollars
		and lead to serious negative health effects for the people of the United States
		should be debated and explicitly authorized by Congress, not approved by a
		Presidential memorandum or regulations; and(H)any policy
		adopted by Congress should make United States energy as clean as practicable,
		as quickly as practicable, without increasing the cost of energy for struggling
		families, seniors, low-income households, and small businesses.(2)PurposesThe
		purposes of this section are—(A)to ensure
		that—(i)a
		national energy tax is not imposed on the economy of the United States;
		and(ii)struggling
		families, seniors, low-income households, and small businesses do not
		experience skyrocketing electricity bills and joblessness;(B)to protect the
		people of the United States, particularly families, seniors, and children, from
		the serious negative health effects of joblessness;(C)to allow
		sufficient time for Congress to develop and authorize an appropriate mechanism
		to address the energy needs of the United States and the potential challenges
		posed by severe weather; and(D)to restore the
		legislative process and congressional authority over the energy policy of the
		United States.(b)Presidential
		memorandumNotwithstanding
		any other provision of law, the head of a Federal agency shall not promulgate
		any regulation relating to power sector carbon pollution standards or any
		substantially similar regulation on or after June 25, 2013, unless that
		regulation is explicitly authorized by an Act of Congress.IIPermits201.National pollutant discharge
			 elimination system(a)Applicability of
			 guidanceSection 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by adding at the end the following:(s)Applicability of
				guidance(1)DefinitionsIn
				this subsection:(A)Guidance(i)In
				generalThe term guidance means draft, interim, or
				final guidance issued by the Administrator.(ii)InclusionsThe
				term guidance includes—(I)the comprehensive
				guidance issued by the Administrator and dated April 1, 2010;(II)the proposed
				guidance entitled Draft Guidance on Identifying Waters Protected by the
				Clean Water Act and dated April 28, 2011;(III)the final
				guidance proposed by the Administrator and dated July 21, 2011; and(IV)any other
				document or paper issued by the Administrator through any process other than
				the notice and comment rulemaking process.(B)New
				permitThe term new permit means a permit covering
				discharges from a structure—(i)that is issued
				under this section by a permitting authority; and(ii)for which an
				application is—(I)pending as of the
				date of enactment of this subsection; or(II)filed on or after
				the date of enactment of this subsection.(C)Permitting
				authorityThe term permitting authority
				means—(i)the Administrator;
				or(ii)a
				State, acting pursuant to a State program that is equivalent to the program
				under this section and approved by the Administrator.(2)Permits(A)In
				generalNotwithstanding any other provision of law, in making a
				determination whether to approve a new permit or a renewed permit, the
				permitting authority—(i)shall base the
				determination only on compliance with regulations issued by the Administrator
				or the permitting authority; and(ii)shall not base
				the determination on the extent of adherence of the applicant for the new
				permit or renewed permit to guidance.(B)New
				permitsIf the permitting
				authority does not approve or deny an application for a new permit by the date
				that is 270 days after the date of receipt of the application for the new
				permit, the applicant may operate as if the application were approved in
				accordance with Federal law for the period of time for which a permit from the
				same industry would be approved.(C)Substantial
				completenessIn determining whether an application for a new
				permit or a renewed permit received under this paragraph is substantially
				complete, the permitting authority shall use standards for determining
				substantial completeness of similar permits for similar facilities submitted in
				fiscal year
				2007..(b)State permit
			 programs(1)In
			 generalSection 402 of the Federal Water Pollution Control Act
			 (33 U.S.C. 1342) is amended by striking subsection (b) and inserting the
			 following:(b)State permit
				programs(1)In
				generalAt any time after the
				promulgation of the guidelines required by section 304(a)(2), the Governor of
				each State desiring to administer a permit program for discharges into
				navigable waters within the jurisdiction of the State may submit to the
				Administrator—(A)a full and complete description of the
				program the State proposes to establish and administer under State law or under
				an interstate compact; and(B)a statement from the attorney general (or
				the attorney for those State water pollution control agencies that have
				independent legal counsel), or from the chief legal officer in the case of an
				interstate agency, that the laws of the State, or the interstate compact, as
				applicable, provide adequate authority to carry out the described
				program.(2)ApprovalThe Administrator shall approve each
				program for which a description is submitted under paragraph (1) unless the
				Administrator determines that adequate authority does not exist—(A)to issue permits
				that—(i)apply, and ensure
				compliance with, any applicable requirements of sections 301, 302, 306, 307,
				and 403;(ii)are for fixed
				terms not exceeding 5 years;(iii)can be
				terminated or modified for cause, including—(I)a violation of any
				condition of the permit;(II)obtaining a
				permit by misrepresentation or failure to disclose fully all relevant facts;
				and(III)a change in any
				condition that requires either a temporary or permanent reduction or
				elimination of the permitted discharge; and(iv)control the
				disposal of pollutants into wells;(B)(i)to issue permits that
				apply, and ensure compliance with, all applicable requirements of section 308;
				or(ii)to inspect, monitor, enter, and
				require reports to at least the same extent as required in section 308;(C)to ensure that the
				public, and any other State the waters of which may be affected, receives
				notice of each application for a permit and an opportunity for a public hearing
				before a ruling on each application;(D)to ensure that the
				Administrator receives notice and a copy of each application for a
				permit;(E)to ensure that any
				State (other than the permitting State), whose waters may be affected by the
				issuance of a permit may submit written recommendations to the permitting State
				and the Administrator with respect to any permit application and, if any part
				of the written recommendations are not accepted by the permitting State, that
				the permitting State will notify the affected State and the Administrator in
				writing of the failure of the State to accept the recommendations, including
				the reasons for not accepting the recommendations;(F)to ensure that no
				permit will be issued if, in the judgment of the Secretary of the Army (acting
				through the Chief of Engineers), after consultation with the Secretary of the
				department in which the Coast Guard is operating, anchorage and navigation of
				any of the navigable waters would be substantially impaired by the issuance of
				the permit;(G)to abate
				violations of the permit or the permit program, including civil and criminal
				penalties and other means of enforcement;(H)to ensure that any
				permit for a discharge from a publicly owned treatment works includes
				conditions to require the identification in terms of character and volume of
				pollutants of any significant source introducing pollutants subject to
				pretreatment standards under section 307(b) into the treatment works and a
				program to ensure compliance with those pretreatment standards by each source,
				in addition to adequate notice, which shall include information on the quality
				and quantity of effluent to be introduced into the treatment works and any
				anticipated impact of the change in the quantity or quality of effluent to be
				discharged from the publicly owned treatment works, to the permitting agency
				of—(i)new introductions
				into the treatment works of pollutants from any source that would be a new
				source (as defined in section 306(a)) if the source were discharging
				pollutants;(ii)new introductions
				of pollutants into the treatment works from a source that would be subject to
				section 301 if the source were discharging those pollutants; or(iii)a substantial
				change in volume or character of pollutants being introduced into the treatment
				works by a source introducing pollutants into the treatment works at the time
				of issuance of the permit; and(I)to ensure that any
				industrial user of any publicly owned treatment works will comply with sections
				204(b), 307, and 308.(3)AdministrationNotwithstanding
				paragraph (2), the Administrator may not disapprove or withdraw approval of a
				program under this subsection on the basis of the following:(A)The failure of the
				program to incorporate or comply with guidance (as defined in subsection
				(s)(1)).(B)The implementation of a water quality
				standard that has been adopted by the State and approved by the Administrator
				under section
				303(c)..(2)Conforming
			 amendments(A)Section 309 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1319) is amended—(i)in
			 subsection (c)—(I)in paragraph
			 (1)(A), by striking 402(b)(8) and inserting
			  402(b)(2)(H); and(II)in paragraph
			 (2)(A), by striking 402(b)(8) and inserting
			 402(b)(2)(H); and(ii)in
			 subsection (d), in the first sentence, by striking 402(b)(8) and
			 inserting 402(b)(2)(H).(B)Section 402(m) of
			 the Federal Water Pollution Control Act (33 U.S.C. 1342(m)) is amended in the
			 first sentence by striking subsection (b)(8) of this section and
			 inserting subsection (b)(2)(H).(c)Suspension of
			 Federal programSection 402(c) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342(c)) is amended—(1)by redesignating
			 paragraph (4) as paragraph (5); and(2)by inserting after
			 paragraph (3) the following:(4)Limitation on
				disapprovalNotwithstanding paragraphs (1) through (3), the
				Administrator may not disapprove or withdraw approval of a State program under
				subsection (b) on the basis of the failure of the following:(A)The failure of the program to incorporate
				or comply with guidance (as defined in subsection (s)(1)).(B)The implementation
				of a water quality standard that has been adopted by the State and approved by
				the Administrator under section
				303(c)..(d)Notification of
			 AdministratorSection 402(d)(2) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1342(d)(2)) is amended—(1)by striking
			 (2) and all that follows through the end of the first sentence and inserting the following:(2)Objection by
				Administrator(A)In
				generalSubject to subparagraph (C), no permit shall issue
				if—(i)not later than 90
				days after the date on which the Administrator receives notification under
				subsection (b)(2)(E), the Administrator objects in writing to the issuance of
				the permit; or(ii)not later than 90
				days after the date on which the proposed permit of the State is transmitted to
				the Administrator, the Administrator objects in writing to the issuance of the
				permit as being outside the guidelines and requirements of this
				Act.;(2)in the second
			 sentence, by striking Whenever the Administrator and inserting
			 the following:(B)RequirementsIf
				the Administrator;
				and(3)by adding at the
			 end the following:(C)ExceptionThe
				Administrator shall not object to or deny the issuance of a permit by a State
				under subsection (b) or (s) based on the following:(i)Guidance, as that
				term is defined in subsection (s)(1).(ii)The interpretation of the Administrator of a
				water quality standard that has been adopted by the State and approved by the
				Administrator under section
				303(c)..202.Permits for
			 dredged or fill material(a)In
			 generalSection 404 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1344) is amended—(1)by striking the section heading and all
			 that follows through Sec. 404. (a) The Secretary may issue and
			 inserting the following:404.Permits for
				dredged or fill material(a)Permits(1)In
				generalThe Secretary may
				issue;
				and(2)in subsection (a), by adding at the
			 end the following:(2)Deadline for
				approval(A)Permit
				applications(i)In
				generalExcept as provided in clause (ii), if an environmental
				assessment or environmental impact statement, as appropriate, is required under
				the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.), the
				Secretary shall—(I)begin the process
				not later than 90 days after the date on which the Secretary receives a permit
				application; and(II)approve or deny
				an application for a permit under this subsection not later than the latter
				of—(aa)if
				an agency carries out an environmental assessment that leads to a finding of no
				significant impact, the date on which the finding of no significant impact is
				issued; or(bb)if
				an agency carries out an environmental assessment that leads to a record of
				decision, 15 days after the date on which the record of decision on an
				environmental impact statement is issued.(ii)ProcessesNotwithstanding
				clause (i), regardless of whether the Secretary has commenced an environmental
				assessment or environmental impact statement by the date described in clause
				(i)(I), the following deadlines shall apply:(I)An environmental
				assessment carried out under the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.) shall be completed not later than 1 year after the
				deadline for commencing the permit process under clause (i)(I).(II)An environmental
				impact statement carried out under the National Environmental Policy Act of
				1969 (42 U.S.C. 4321 et seq.) shall be completed not later than 2 years after
				the deadline for commencing the permit process under clause (i)(I).(B)Failure to
				actIf the Secretary fails to act by the deadline specified in
				clause (i) or (ii) of subparagraph (A)—(i)the application,
				and the permit requested in the application, shall be considered to be
				approved;(ii)the Secretary
				shall issue a permit to the applicant; and(iii)the permit shall
				not be subject to judicial
				review..(b)State Permitting
			 ProgramsSection 404
			 of the Federal Water Pollution Control Act (33 U.S.C. 1344) is amended by
			 striking subsection (c)  and inserting the following:(c)Authority of Administrator(1)In generalSubject to paragraphs (2) through (4), until the Secretary has issued
				a permit under this section, the Administrator is authorized to prohibit the
				specification (including the withdrawal of specification) of any defined area
				as a disposal site, and deny or restrict the use of any
				defined area for specification (including the withdrawal of specification) as a
				disposal site, if the Administrator determines, after notice and opportunity for public
				hearings, that the discharge of the materials into the  area will have an
				unacceptable adverse effect on municipal water supplies, shellfish beds or
				fishery areas (including spawning and breeding areas), wildlife, or
				recreational areas.(2)ConsultationBefore making a determination under paragraph (1), the Administrator shall
				consult with the Secretary.(3)FindingsThe Administrator shall set forth in writing and
				make public the findings of the Administrator and the reasons of the Administrator for making any determination under
				this subsection.(4)Authority of
				State permitting programsThis subsection shall not apply to any
				permit if the State in which the discharge originates or will originate does
				not concur with the determination of the Administrator that the discharge will
				result in an unacceptable adverse effect as described in paragraph
				(1)..(c)State
			 ProgramsSection 404(g)(1) of the Federal Water Pollution Control Act (33 U.S.C. 1344(g)(1)) is amended in the first sentence by striking
			 for the discharge and inserting for all or part of the
			 discharges.203.Impacts of Environmental Protection Agency
			 regulatory activity on employment and economic activity(a)DefinitionsIn
			 this section:(1)AdministratorThe term Administrator means
			 the Administrator of the Environmental Protection Agency.(2)Covered
			 actionThe term covered action means any of the
			 following actions taken by the Administrator under the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.):(A)Issuing a regulation, policy statement,
			 guidance, response to a petition, or other requirement.(B)Implementing a new or substantially altered
			 program.(3)More than a de
			 minimis negative impactThe term more than a de minimis
			 negative impact means the following:(A)With respect to
			 employment levels, a loss of more than 100 jobs, except that any offsetting job gains that
			 result from the hypothetical creation of new jobs through new technologies or
			 government employment may not be used in the job loss calculation.(B)With respect to
			 economic activity, a decrease in economic activity of more than $1,000,000 over
			 any calendar year, except that any offsetting economic activity that results from the
			 hypothetical creation of new economic activity through new technologies or
			 government employment may not be used in the economic activity
			 calculation.(b)Analysis of
			 impacts of actions on employment and economic activity(1)AnalysisBefore taking a covered action, the
			 Administrator shall analyze the impact, disaggregated by State, of the covered
			 action on employment levels and economic activity, including estimated job
			 losses and decreased economic activity.(2)Economic
			 models(A)In
			 generalIn carrying out paragraph (1), the Administrator shall
			 use the best available economic models.(B)Annual GAO
			 reportNot later than December 31st of each year, the Comptroller
			 General of the United States shall submit to Congress a report on the economic
			 models used by the Administrator to carry out this subsection.(3)Availability of
			 informationWith respect to any covered action, the Administrator
			 shall—(A)post the analysis
			 under paragraph (1) as a link on the main page of the public Internet Web site
			 of the Environmental Protection Agency; and(B)request that the Governor of any State
			 experiencing more than a de minimis negative impact post the analysis in the
			 Capitol of the State.(c)Public
			 hearings(1)In
			 generalIf the Administrator
			 concludes under subsection (b)(1) that a covered action will have more than a
			 de minimis negative impact on employment levels or economic activity in a
			 State, the Administrator shall hold a public hearing in each such State at
			 least 30 days prior to the effective date of the covered action.(2)Time, location,
			 and selection(A)In generalA public hearing required under paragraph (1) shall
			 be held at a convenient time and location for impacted residents.(B)PriorityIn selecting
			 a location for such a public hearing, the Administrator shall give priority to
			 locations in the State that will experience the greatest number of job
			 losses.(d)NotificationIf the Administrator concludes under
			 subsection (b)(1) that a covered action will have more than a de minimis
			 negative impact on employment levels or economic activity in any State, the
			 Administrator shall give notice of such impact to the congressional
			 delegation, Governor, and legislature of the State at least 45 days before the effective
			 date of the covered action.204.Identification of
			 waters protected by the Clean
			 Water Act(a)In
			 generalThe Secretary of the
			 Army and the Administrator of the Environmental Protection Agency may
			 not—(1)finalize, adopt,
			 implement, administer, or enforce the proposed guidance described in the notice
			 of availability and request for comments entitled EPA and Army Corps of
			 Engineers Guidance Regarding Identification of Waters Protected by the Clean
			 Water Act (EPA–HQ–OW–2011–0409) (76 Fed. Reg. 24479 (May 2, 2011));
			 and(2)use the guidance
			 described in paragraph (1), any successor document, or any substantially
			 similar guidance made publicly available on or after December 3, 2008, as the
			 basis for any decision regarding the scope of the Federal Water Pollution
			 Control Act (33 U.S.C. 1251 et seq.) or any rulemaking.(b)RulesThe
			 use of the guidance described in subsection (a)(1), or any successor document
			 or substantially similar guidance made publicly available on or after December
			 3, 2008, as the basis for any rule shall be grounds for vacating the
			 rule.205.Limitations on
			 authority to modify State water quality standards(a)State water
			 quality standardsSection
			 303(c)(4) of the Federal Water Pollution Control Act (33 U.S.C. 1313(c)(4)) is
			 amended—(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting appropriately;(2)by striking
			 (4) The and inserting the following:(4)Promulgation of revised or new standards(A)In generalThe;(3)by striking
			 The Administrator shall promulgate and inserting the
			 following:(B)DeadlineThe Administrator shall
				promulgate;
				and(4)by adding at the
			 end the following:(C)State water quality standardsNotwithstanding any other provision of this paragraph, the
				Administrator may not promulgate a revised or new standard for a pollutant in
				any case in which the State has submitted to the Administrator and the
				Administrator has approved a water quality standard for that pollutant, unless
				the State concurs with the determination of the Administrator that the revised or
				new standard is necessary to meet the requirements of this
				Act..(b)Federal licenses
			 and permitsSection 401(a) of
			 the Federal Water Pollution Control Act  (33 U.S.C. 1341(a)) is amended by adding at the end the
			 following:(7)State or interstate agency determinationWith respect to any discharge, if a State
				or interstate agency having jurisdiction over the navigable waters at the point
				at which the discharge originates or will originate determines under paragraph (1)
				that the discharge will comply with the applicable provisions of sections 301,
				302, 303, 306, and 307, the Administrator may not take any action to supersede
				the
				determination..206.State authority
			 to identify waters within boundaries of the StateSection 303(d) of the Federal Water Pollution
			 Control Act (33 U.S.C. 1313(d)) is amended by striking paragraph (2) and
			 inserting the following:(2)State authority
			 to identify waters within boundaries of the State(A)In generalEach State shall submit
				to the Administrator from time to time, with the first such submission not
				later than 180 days after the date of publication of the first identification
				of pollutants under section 304(a)(2)(D), the waters identified and the loads
				established under subparagraphs (A), (B), (C), and (D) of paragraph (1).(B)Approval or disapproval by Administrator(i)In generalNot later
				than 30 days after the date of submission, the Administrator shall approve the State identification and load
				or announce the disagreement of the Administrator with the State identification and load.(ii)ApprovalIf the Administrator approves the
				identification and load submitted by the State under this
				subsection, the State shall incorporate the identification and load  into the current plan of the State under
				subsection (e).(iii)DisapprovalIf the Administrator announces the disagreement of the Administrator with the identification and load submitted by the State under this subsection. the Administrator shall submit, not later than 30 days after
				the date that the Administrator announces the disagreement of the Administrator with the submission of the State, to the State the written recommendation of the Administrator of those additional waters
				that the Administrator identifies and such loads for such waters as the Administrator believes are necessary
				to implement the water quality standards applicable to the waters.(C)Action by StateNot later than 30 days after receipt of the recommendation of the Administrator, the State shall—(i)disregard the recommendation of the Administrator in full and incorporate its own identification and load into the current plan of the State under subsection (e);(ii)accept the recommendation of the Administrator in full and incorporate its identification and load as amended
				by the recommendation of the Administrator into the current plan of the State under subsection
				(e); or(iii)accept the recommendation of the Administrator in part, identifying certain additional waters and certain
				additional loads proposed by the Administrator to be added to the State’s
				identification and load and incorporate the State’s identification and
				load as amended into the current plan of the State under subsection (e).(D)Noncompliance by Administrator(i)In generalIf the Administrator
				fails to approve the State identification and load or announce the
				disagreement of the Administrator with the State identification and load within the time specified
				in this subsection—(I)the identification and load of the State shall be considered approved;
				and(II)the  State shall incorporate the identification and load that the State submitted
				into the  current plan of the State under subsection (e).(ii)Recommendations not submittedIf the Administrator announces the
				disagreement of the Administrator with the identification and load of the State but fails to submit the written recommendation of the Administrator to the State within 30 days as required by subparagraph
				(B)(iii)—(I)the identification and load of the State shall be considered  approved; and(II)the State shall incorporate the identification and load that the State submitted into the current plan of the State under subsection (e).(E)ApplicationThis section shall apply to any
				decision made by the Administrator under this subsection issued on or after
				March 1,
				2013..September 18, 2013Read the second time and placed on the calendar